Exhibit 10.44

 

EXECUTIVE AGREEMENT

 

WellPoint, Inc., on behalf of itself and all of its affiliates (collectively
“Company”) and Wayne S. DeVeydt (“Employee”), enter into this Agreement
(“Agreement”), as of the date executed. In consideration for eligibility for
executive-level stock options under the Company’s Stock Incentive Plan and
eligibility for enhanced severance in the event of termination as described in
Section 1 below, the Employee agrees to the terms of this Agreement, including
the limited non-competition provisions in Section 4 below.

 

1. Severance Benefit.    If the Employee’s employment is terminated by the
Company, other than For Cause, he/she shall be entitled to a severance benefit,
in lieu of any severance benefit under the Company’s Severance Pay Plan, as
described below:

 

a. twelve months of salary continuation paid in accordance with the Company’s
normal payroll practices;

 

b. medical, dental and vision benefits for the twelve month period with the
Employee paying the employee contribution portion of the cost;

 

c. outplacement services for the twelve month period through a firm selected by
the Company; and

 

d. an amount that is the equivalent of the Employee’s target award under the
Company’s Annual Incentive Plan prorated based on full months employed in the
year of termination or based on six months, whichever is greater. The payment of
this amount will be made by the Company no later than March 31 of the year
following termination.

 

As a condition of receiving the severance benefits described above, the Employee
shall first execute a release of any and all claims arising out of his/her
employment with the Company or separation from such employment (including,
without limitation, claims relating to age, disability, sex or race
discrimination to the extent permitted by law). Such release shall be in a form
reasonably satisfactory to the Company and shall comply with any applicable
legislative or judicial requirements.

 

“For Cause” means a reasonable determination by the Company that the Employee
(i) has been convicted of a felony, (ii) has engaged in an activity which, if
proven in a criminal proceeding, could result in conviction of a felony
involving dishonesty or fraud, or (iii) has engaged in gross misconduct likely
to be materially damaging or materially detrimental to the Company.

 

2. Confidential Information.    The Employee acknowledges that in the course of
his/her employment, he/she will acquire knowledge of trade secrets and
confidential data of the Company. Such trade secrets and confidential data may
include, but are not limited to, confidential product information, provider
reimbursement strategy and arrangements, customer lists, employee lists,
technical information, methods by which the Company



--------------------------------------------------------------------------------

proposes to compete with its business competitors, strategic and business plans,
confidential reports prepared by business consultants which may reveal strengths
and weaknesses of the Company and its competition and similar information
relating to the Company. The Employee, in order to perform his or her
obligations for the Company, must necessarily acquire knowledge of such trade
secrets and confidential data, all of which the Employee acknowledges are not
known outside the business of the Company, are known only to a limited group of
its management and directors, are protected by reasonable measures to preserve
secrecy, are of great value to the Company, are the result of the expenditure of
large sums of money, and/or are difficult for an outsider to duplicate, and
disclosure of which would be extremely detrimental to the Company. The Employee
covenants to keep all such trade secrets or confidential data secret and not to
release such information to persons not authorized by the Company to receive
such secrets and data, both during his/her employment with the Company and at
all times following termination from employment with the Company. The Employee
acknowledges that trade secrets and confidential data need not be expressly
marked as such by the Company.

 

3. Non-Solicitation.

 

a. During a twelve (12) month period after termination of employment, for
whatever reason, the Employee shall not, directly or indirectly, solicit or
induce any employee of the Company to separate from the Company.

 

b. During a twelve (12) month period after termination of employment, for
whatever reason, the Employee shall not request or advise any customer of the
Company or any person or entity having business dealings with the Company to
withdraw, curtail, or cease such business with the Company.

 

4. Limited Non-Competition.    If the Employee’s employment should end, for
whatever reason, it is important to the Company to protect its legitimate
business interests by restricting the Employee’s ability to compete with the
Company in a limited manner. In offering this limited non-competition provision,
the Company does not intend to attempt to prevent the Employee from obtaining
other employment, and the Employee acknowledges that this provision is not such
an attempt. The Employee further acknowledges that the Company may need to take
action, including litigation, to enforce this limited non-competition provision,
which efforts the parties stipulate shall not be deemed an attempt to prevent
the Employee from obtaining other employment. Accordingly, for a period of
twelve (12) months from the Employee’s termination of employment (regardless of
the reason), the Employee shall not engage in the following activities. To the
extent that one or more of the following provisions is deemed nonapplicable or
unenforceable, the remaining provisions shall remain in full force and effect.

 

a. The Employee will not in a competitive capacity directly or indirectly work
for, advise, manage, or act as an agent or consultant for or have any business

 

2



--------------------------------------------------------------------------------

connection or employment relationship with any entity or person engaged in
development or sale of a product or service which competes with or is
substantially similar to any product or service in development or sold by the
Company, within the geographical area in which the Employee has been performing
services on behalf of the Company.

 

b. The Employee will not in a competitive capacity directly or indirectly work
for, advise, manage, or act as an agent or consultant for or have any business
connection or employment relationship with any entity or person engaged in
development or sale of a product or service which competes with or is
substantially similar to any product or service in development or sold by the
Company, within the geographical area for which the Employee has been assigned
responsibility at any time within the twenty-four (24) months preceding the
Employee’s termination.

 

c. The Employee will not in a competitive capacity directly or indirectly work
for, advise, manage, or act as an agent or consultant for or have any business
connection or employment relationship with the peer companies to which the
Company compares itself from time to time for performance purposes, or their
affiliates or successors, if any, with respect to said peer companies’ business
in the states where the Company does business.

 

d. If, during the twenty-four (24) months preceding the Employee’s termination,
the Employee’s responsibilities for the Company have included provider contract
negotiation or provider reimbursement within a specific Health Service Area as
defined in the Company’s business plans, the Employee will not in a competitive
capacity directly or indirectly work for, advise, manage, or act as an agent or
consultant for or have any business connection or employment relationship with a
health care provider as described below or its affiliates or successors, if any,
which in the twelve (12) months prior to the Employee’s termination participated
in an WellPoint network in the above-described Health Service Area. The
providers covered by this provision include hospitals, skilled nursing
facilities, outpatient facilities, laboratories, and independent practice
associations.

 

e. The Employee will not directly or indirectly market, sell or otherwise
provide any products or services which are competitive with or substantially
similar to any product or service in development or sold by the Company, to any
customer of the Company with whom the Employee has had contact (either directly
or indirectly).

 

f. The Employee will not directly or indirectly market, sell or otherwise
provide any products or services which are competitive with or substantially
similar to any product or service in development or sold by the Company, to any
customer of the Company over which the Employee has had responsibility at any
time during the twenty-four (24) months preceding his/her termination.

 

3



--------------------------------------------------------------------------------

5. Publicly Traded Stock.    Nothing in the foregoing provisions of section 4
prohibits the Employee from purchasing, for investment purposes only, any stock
or corporate security traded or quoted on a national securities exchange or
national market system.

 

6. Severability.    If any provision of this Agreement is determined to be
unenforceable, the remaining provisions shall remain in full force and effect.
The parties expressly agree that if any provision is susceptible of two or more
constructions, one of which would render the provision unenforceable, then the
provision shall be construed to have the meaning that renders it enforceable.

 

7. Choice of Law and Forum.    The Company is based in Indiana, and the Employee
understands and acknowledges the Company’s desire and need to defend any
litigation against it in Indiana. Accordingly the parties agree that this
Agreement shall be governed by, construed by, and enforced in accordance with
the laws of the State of Indiana. The parties further agree that any claim of
any type brought by the Employee against the Company or any of its employees or
agents must be maintained only in a court sitting in Marion County, Indiana, or,
if a federal court, the Southern District of Indiana, Indianapolis Division. The
employee further understands and acknowledges that in the event the Company
initiates litigation against the Employee, the Company needs to prosecute such
litigation in Employee’s forum state, in the State of Indiana, or in such other
state where the Employee is subject to personal jurisdiction. Accordingly, the
Employee specifically consents to personal jurisdiction in the State of Indiana.

 

8. Enforcement.    The Employee acknowledges that any activity restricted in
this Agreement would cause irreparable injury or damage to the Company, and
further acknowledges and agrees that the remedies at law for any breach by the
Employee under this Agreement would be inadequate, and further agrees that the
Company shall be entitled, if it so elects, to institute and prosecute
proceedings in a court of competent jurisdiction to obtain temporary,
preliminary, and/or permanent injunctive relief to enforce any provision without
the necessity of proof of actual injury or damage, and without the necessity of
posting any security.

 

9. Waiver.    Failure of the Company to insist upon strict compliance with any
terms or provisions of this Agreement shall not be deemed a waiver of any terms,
provisions, or rights.

 

10. Modifications.    No modification or amendment of this Agreement shall be
effective unless and until the same shall be in writing duly executed by both
parties. Modifications by the Company can only be made by an officer of the
Company.

 

11. Entire Agreement.    The parties agree that this Agreement supersedes and
replaces all previous agreements between the Company and the Employee addressing
the terms, conditions, and issues contained herein.

 

4



--------------------------------------------------------------------------------

Dated: 3/4/05

 

Signed: /s/ Wayne S. DeVeydt

   

Printed: Wayne S. DeVeydt

   

Witnessed by: /s/ Susan E. Ford

   

Printed: Susan E. Ford

 

Agreed to by the Company this 8th day of March, 2005.

 

Signed: /s/ Randy Brown

 

Printed: Randy Brown

 

5